        Case 5:21-cv-02436-BLF Document 30
                                        29 Filed 06/08/21
                                                 06/07/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Sean S. Pak (Bar No. 219032)
 2   seanpak@quinnemanuel.com
   50 California Street, 22nd Floor
 3 San Francisco, CA 94111
   Telephone:     (415) 875-6600
 4 Facsimile:     (415) 875-6700

 5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Robert M. Schwartz (Bar No. 117166)
 6  robertschwartz@quinnemanuel.com
    Lance L. Yang (Bar No. 260705)
 7  lanceyang@quinnemanuel.com
   865 S. Figueroa Street, 10th Floor
 8 Los Angeles, CA 90017
   Telephone:    (213) 443-3000
 9 Facsimile:    (213) 443-3100

10 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Ron Hagiz (pro hac vice forthcoming)
11  ronhagiz@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
12 New York, NY 10010
   Telephone:   (212) 849-7000
13 Facsimile:   (212) 849-7100

14 Attorneys for Plaintiff Skillz Platform Inc.

15
                                 UNITED STATES DISTRICT COURT
16
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
   SKILLZ PLATFORM INC., a Delaware
18 corporation,                                    Case No.: 21-cv-02436-BLF

19                         Plaintiff,              JOINT STIPULATION AND
                                                   [PROPOSED] ORDER ENLARGING
20                 v.                              TIME FOR PLAINTIFF TO FILE
                                                   OPPOSITION TO DEFENDANT’S
21 AVIAGAMES INC., a Delaware                      MOTION TO DISMISS THE
   corporation,                                    COMPLAINT
22
                                                   Hon. Beth Labson Freeman
                    Defendant.
23

24

25

26

27

28

                                                                             Case No.: 21-cv-02436-BLF
       Joint Stipulation to Enlarge Time to File Plaintiff’s Opposition to Defendant’s Motion to Dismiss
        Case 5:21-cv-02436-BLF Document 30
                                        29 Filed 06/08/21
                                                 06/07/21 Page 2 of 3




 1          TO THE HONORABLE JUDGE, ALL PARTIES AND THEIR ATTORNEYS OF
 2 RECORD:

 3          Pursuant to Local Rules 6-2 and 7-12 and Section IV.B of the Court’s Standing Order for
 4 Civil Cases, plaintiff Skillz Platform, Inc. (“Skillz”) and defendant AviaGames Inc.

 5 (“AviaGames”), through their respective attorneys, hereby stipulate and declare as follows:

 6          WHEREAS, AviaGames filed a motion to dismiss the Complaint (ECF No. 25) on May

 7 28, 2021;

 8          WHEREAS, the current deadline for Skillz to file its opposition to AviaGames’s motion to

 9 dismiss is June 11, 2021;

10          WHEREAS, Skillz seeks a 21-day extension of such deadline, until July 2, 2021, to file the
11 opposition;

12          WHEREAS, the requested extension is necessitated by the fact that counsel for Skillz is
13 actively engaged in trial preparation in a separate matter as well as other pressing business;

14          WHEREAS, in view of the Memorial Day holiday and to provide Skillz with sufficient
15 time to prepare its opposition brief, AviaGames consents to the requested extension of time;

16          WHEREAS, the requested extension shall not alter the date of any event or deadline
17 already affixed by Court order;

18          WHEREAS, the parties previously entered a joint stipulation extending by thirty days the
19 time for AviaGames to move, answer, or otherwise respond to the Complaint (ECF No. 23);

20          NOW THEREFORE, the parties have agreed and hereby stipulate to a 21-day extension of

21 the deadline for Skillz to file its opposition to AviaGames’s motion to dismiss the Complaint upon

22 approval of this Stipulation by the Court.

23

24

25

26

27

28

                                                       -1-                   Case No.: 21-cv-02436-BLF
      Joint Stipulation to Enlarge Time to File Plaintiff’s Opposition to Defendant’s Motion to Dismiss
        Case 5:21-cv-02436-BLF Document 30
                                        29 Filed 06/08/21
                                                 06/07/21 Page 3 of 3




 1 DATED: June 7, 2021                           QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
 2

 3                                                By       /s/ Sean S. Pak
 4                                                  Sean S. Pak

 5                                                   Attorneys for Plaintiff Skillz Platform, Inc.
 6
     DATED: June 7, 2021                         FENWICK & WEST LLP
 7

 8
                                                  By      /s/ Michael J. Sacksteder
 9                                                  Michael J. Sacksteder
10                                                   Attorneys for Defendant AviaGames Inc.
11

12                                            ATTESTATION

13          Pursuant to Civil Local Rule 5-1(i)(3), I, Sean S. Pak, attest that I have obtained

14 concurrence and authorization from Michael J. Sacksteder, counsel for Defendants, to affix his

15 electronic signature to this filing.

16 Dated: June 7, 2021                              By: /s/ Sean S. Pak                              .

17

18
                                          [PROPOSED] ORDER
19
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21 Date:     6/8/2021
                                           The Hon. Beth Labson Freeman
22

23

24

25

26

27

28

                                                       -2-                   Case No.: 21-cv-02436-BLF
      Joint Stipulation to Enlarge Time to File Plaintiff’s Opposition to Defendant’s Motion to Dismiss
